Appellant seeks by this appeal to reverse a judgment against him, and the assignment of error relied upon for that purpose is that the court improperly denied his motion for a change of venue.
There appears in the body of the transcript a motion for change of venue in proper form, but the bill of *Page 1069 
exceptions contains no reference to it. It will therefore be conclusively presumed that the court properly disposed of this motion.
In the case of Estes v. Chesney, 54 Ark. 463,16 S.W. 267, it was said: "The appellants insist that the judgment should be reversed because the court improperly denied their motion for a change of venue. This is a question which we cannot consider, for the reason that the petition for a change of venue and supporting affidavits are not brought upon the record by bill of exceptions."
The case of Adkisson v. State, 142 Ark. 34,218 S.W. 167, is to the same effect.
The judgment must therefore be affirmed, and it is so ordered.